EXHIBIT 10.9

FIFTEENTH AMENDMENT

Dated as of January 25, 2008

to

RECEIVABLES SALE AGREEMENT

Dated as of December 21, 2001

THIS FIFTEENTH AMENDMENT (the “Amendment”), dated as of January 25, 2008, is
entered into among PerkinElmer Receivables Company, as Seller (the “Seller”),
PerkinElmer, Inc., as Initial Collection Agent (the “Initial Collection Agent,”
and together with any successor thereto, the “Collection Agent”), the committed
purchasers party thereto (the “Committed Purchasers”), Windmill Funding
Corporation (“Windmill” and together with the Committed Purchasers, the
“Purchaser”), and ABN AMRO Bank N.V., as agent for the Purchasers (the “Agent”)

WITNESSETH:

WHEREAS, the Seller, the Initial Collection Agent, the Agent, the Committed
Purchasers and Windmill have heretofore executed and delivered a Receivables
Sale Agreement, dated as of December 21, 2001 (as amended, supplemented or
otherwise modified through the date hereof, the “Sale Agreement”),

WHEREAS, the parties hereto desire to amend the Sale Agreement as provided
herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Sale
Agreement shall be and is hereby amended as follows:

Section I. Upon execution by the parties hereto in the space provided for that
purpose below, the Sale Agreement shall be, and is hereby, amended as follows:

The defined term “Liquidity Termination Date” appearing in Schedule 1 to the
Sale Agreement is hereby amended by deleting the date “January 25, 2008”
appearing in clause (d) thereof and inserting in its place the date “January 23,
2009.”

Section 2. This Amendment shall become effective only once the Agent has
received (i) this Amendment duly executed by the Seller, the Initial Collection
Agent, and the Purchasers and (ii) the duly executed Guarantor’s Acknowledgment
and Consent.

Section 3. To induce the Agent and the Purchasers to enter into this Amendment,
the Seller and Initial Collection Agent represent and warrant to the Agent and
the Purchasers that: (a) the representations and warranties contained in the
Transaction Documents, are true and correct in all material respects as of the
date hereof with the same effect as though made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Potential Termination
Event exists: (c) this Amendment has been duly authorized by all necessary
corporate proceedings and duly executed and delivered by each of the Seller and
the Initial Collection Agent, and the Sale Agreement, as



--------------------------------------------------------------------------------

amended by this Amendment, and each of the other Transaction Documents are the
legal, valid and binding obligations of the Seller and the Initial Collection
Agent, enforceable against the Seller and the Initial Collection Agent in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity; and
(d) no consent, approval, authorization, order, registration or qualification
with any governmental authority is required for, and in the absence of which
would adversely effect, the legal and valid execution and delivery or
performance by the Seller or the Initial Collection Agent of this Amendment or
the performance by the Seller or the Initial Collection Agent of the Sale
Agreement, as amended by this Amendment, or any other Transaction Document to
which they are a party.

Section 4. This Amendment may be executed in any number of counterparts and by
the different parties on separate counterparts and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

Section 5. The Seller hereby agrees to pay to the Agent on the date hereof all
reasonable rating agency, accounting and other administrative expenses of the
Agent and the Committed Purchasers in each case in connection with the
transactions contemplated by this Amendment and the legal fees of Chapman and
Cutler LLP in the aggregate amount of $750,12.

Section 6, Except as specifically provided above, the Sale Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement. The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment and the other documents related hereto.

Section 7. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of Illinois.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

ABN AMRO BANK N.V., as the Agent, as the Committed Purchaser

By:

 

/s/ Thomas J. Educate

Title:

  MD

By:

 

/s/ Bernard Koh

Title:

  Managing Director

WINDMILL FUNDING CORPORATION

By:

 

/s/ Bernard J. Angelo

Title:

 

Vice President

PERKINELMER RECEIVABLES COMPANY

By:

 

/s/ John L. Healy

Title:

 

President

PERKINELMER, INC.

By:

 

/s/ Steven Delahunt

Title:

 

Vice President and Treasurer

Signature Page to

Fifteenth Amendment to Receivables Sale Agreement



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT AND CONSENT

The undersigned, PerkinElmer, Inc,, has heretofore executed and delivered the
Limited Guaranty dated as of December 21, 2001 (the “Guaranty”) and hereby
consents to the Amendment to the Sale Agreement as set forth above and confirms
that the Guaranty and all of the undersigned’s obligations thereunder remain in
full force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Sale Agreement shall not be
required as a result of this consent having been obtained, except to the extent,
if any, required by the Guaranty referred to above.

 

PERKINELMER, INC. By:  

/s/ Steven Delahunt

Title:   Vice President and Treasurer